Citation Nr: 0814069	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-28 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for legal entitlement to Department of 
Veterans Affairs benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2006 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the benefit sought 
on appeal.  The appellant was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge in 
October 2007.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a decision dated in July 2001, the RO continued the 
denial of the appellant's claim for legal entitlement to VA 
benefits.

2.  The additional evidence presented since the decision in 
July 2001 is cumulative or redundant of evidence previously 
considered and by itself or when considered with previous 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the appellant's claim for legal 
entitlement to VA benefits.


CONCLUSIONS OF LAW

1.  The July 2001 decision by the RO continuing the denial of 
the appellant's claim for legal entitlement to VA benefits is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 
(2007).

2.  New and material evidence has not been presented to 
reopen the claim to establish legal entitlement to VA 
benefits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board is required to ensure that 
VA's "duty to notify" and "duty to assist" obligations 
have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, the Board finds that it is the 
law, and not the evidence, that is dispositive in this case, 
Sabonis v. Brown, 6 Vet. App. 426 (1994), and, as such, 
notice is not required.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In such situations, an opinion from the VA General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOGCPREC5-2004 (June 23, 2004).  The Court has also held 
that where the law, and not the underlying facts or 
development of facts are dispositive in a matter, the 
Veterans Claims Assistance Act can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).

A review of the record discloses that, in a determination 
dated in July 2001, the RO originally denied the appellant's 
claim for legal entitlement to VA benefits based on a 
certification from the National Personnel Records Center 
(NPRC) that the appellant had no valid service for VA 
purposes.  The appellant was notified of that decision and of 
his appellate rights, but did not appeal that decision.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

The appellant subsequently requested that his claim for legal 
entitlement to VA benefits be reopened and, in a 
determination dated in February 2006, the RO denied the 
reopening of the appellant's claim for legal entitlement to 
VA benefits.  Specifically, the RO submitted additional 
evidence provided by the appellant to NPRC and requested 
reverification of military service.  In February 2006, NPRC 
responded by confirming the prior negative report.  

The evidence considered by the RO in July 2001 is summarized 
as follows.  Certification in July 2001 from the NPRC that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  Other 
documents included an Certification of Discharge from the 
Philippine Army of the Commonwealth of the Philippines dated 
in February 1946; Extract Service Record issued by the 3rd 
Pangasinan Regiment; Certification from the Armed Forces of 
the Philippines, Office of the Adjutant General, Camp Emilio 
Aguinaldo, dated in May 1993 and July 1998; and the veteran's 
sworn statement of membership with the United States Armed 
Forces in the Far East (USAFFE) dated in October 1942.  

Although prior unappealed decisions are final, they may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The additional pertinent evidence associated with the claims 
file after the July 2001 determination include of duplicates 
of previously submitted certifications as well as a 
Certificate of Discharge from the Commonwealth of the 
Philippines, Philippine Army dated in February 1946 (which is 
different from the prior Philippine Army certification); an 
Affidavit for Philippine Army Personnel dated in 1946; and an 
Acknowledgment from the Republic of the Philippines, 
Department of Finance, Bureau of the Treasury dated in May 
1973.  

Under 38 U.S.C.A. § 3.203, a claimant is not eligible for VA 
benefits based upon Philippine service unless a United States 
service department documents or certifies their service.  
Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  As the 
additional evidence does not relate to an unestablished fact 
necessary to substantiate the claim, that is, evidence the 
appellant has requisite qualifying service for purposes of VA 
benefits or evidence indicating new identifying information 
that would warrant submission of request for reverification 
of military service, the evidence is not new and material and 
the claim is not reopened. 


ORDER

New and material evidence has not been presented to reopen 
the claim for legal entitlement to VA benefits, and the 
appeal is denied.



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


